ORDER
PER CURIAM.
Defendant Michael Smith appeals from the judgment entered following his jury conviction for first degree burglary in violation of section 569.160, RSMo 1994, and felonious restraint in violation of section 565.120, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable juror might find the defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).